DETAILED ACTION
This action is in response to an amendment filed 2/19/21.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lin et al. (U.S. 10,686,000 B1; “Lin”).
Regarding claim 1, Lin discloses an image sensor comprising:
A plurality of photodiodes (103, Fig. 1) disposed within a substrate material (101, Fig. 1);
An array of color filters (115, Fig. 1); 
An array of waveguides (121, Fig. 1);
A buffer layer (109, Fig. 1) disposed between the substrate material (101, Fig. 1) and the array of color filters (115, Fig. 1), wherein the buffer layer is further disposed between substrate material and the array of waveguides (121, Fig. 1); 
Spacers including first spacers (113B, Fig. 1) and second spacers (113A, Fig. 1), wherein the first spacers are disposed between color filters (115, Fig. 1) included in the array of color filters, wherein the second spacers are disposed between waveguides (121, Fig. 1) included in the array of waveguides, wherein the spacers are positioned to confine, at least in part, light between the spacers such that the light propagates through the waveguides, the color filters, and the buffer layer to be incident on at least one photodiode included in the plurality of photodiodes when the light is incident upon the image sensor (Fig. 1; col 5, line 56 – col 6, line 23), and wherein the first spacers (113B, Fig. 1) have a first refractive index that is less than both a second refractive index of the color filters (col 4, lines 60-62) and a third refractive index of the waveguides (the first spacers may comprise the same material as the second spacers (col 6, lines 56-58) and the second spacers have a refractive index lower than a third refractive index of the waveguides col 5, lines 21-26)).
Regarding claim 2, Lin discloses the array of waveguides (121, Fig. 1) is formed of a transparent material such that the third refractive index of the waveguides is greater than a fourth refractive index of the second spacers (col 5, lines 21-24) such that the spacers deflect the light to confine the light, at least in part, between the spacers when the light is incident upon the image sensor (col 5, lines 56-60).
Regarding claim 3, Lin discloses each one of the waveguides (121, Fig. 1) included in the array of waveguides is aligned with a corresponding color filter included (115, Fig. 1) in the array of color filters, and wherein the color filters are disposed between the waveguides and the buffer layer (109, Fig. 1).
Regarding claim 4, Lin discloses the first spacers (113B, Fig. 1) directly contact the buffer layer (109, Fig. 1), wherein each one of the second spacers (113A, Fig. 1) directly contacts a corresponding one of first spacers (113B, Fig. 1), and wherein the first spacers (113B, Fig. 1) are disposed between the second spacers (113A, Fig. 1) and the buffer layer (109, Fig. 1).
Regarding claim 5, Lin discloses the buffer layer includes an oxide material (col 4, lines 34-36).
Regarding claim 21, Lin discloses the first spacers (113B, Fig. 1) and the second spacers (113A, Fig. 1) are formed from a same material (col 6, lines 56-58) such that a fourth refractive index of the second spacers is less than the second refractive index of the color filters and the third refractive index of the waveguides (col 4, lines 60-62; col 5, lines 21-26).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (U.S. 10,686,000 B1; “Lin”) as applied to claim 1 above, and further in view of Yomori et al. (U.S. 2018/0059538 Al; “Yomori”).
Regarding claims 6-7, Lin discloses an array of color filters (115, Fig. 1) but does not disclose the array comprises color filters of different dimensions. However, Yomori discloses an array of color filters comprising different dimensions such that in a first direction, the color filters alternate between larger color filters (10, Fig. 1A) and smaller color filters (20, 30, Fig. 1 A) (Abstract). This has the advantage of changing the sensitivities between different pixels. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the invention of Lin with having the color filters alternate between larger color filters and smaller color filters, as taught by Yomori, so as to change the sensitivities between different pixels in the device.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (U.S. 10,686,000 B1; “Lin”) as applied to claim 1 above, and further in view of Nakamoto et al. (U.S. 2018/0301491 A1; “Nakamoto”).
Regarding claim 8, Lin discloses an array of waveguides (121, Fig. 1) and an array of color filters (115, Fig. 1) but does not disclose microlenses.  However, Nakamoto discloses an array of microlenses (48, Fig. 15) optically aligned with an array of waveguides (141, Fig. 15), wherein the array of waveguides is disposed between the array of microlenses and the array of color filters (47, Fig. 15) ([0076]).  This has the advantage of condensing the incident light.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the invention of Lin with microlenses optically aligned with the array of waveguides, as taught by Nakamoto, so as to condense the incident light.
Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (U.S. 10,686,000 B1; “Lin”) as applied to claim 1 above, and further in view of Lin et al. (U.S. 2019/0067356 Al; “Lin2”).
Regarding claims 9-10, Lin discloses an array of color filters (115, Fig. 1), a buffer layer (109, Fig. 1) below the color filters, and spacers (113B, 113A, Fig. 1) between the color filters but does not disclose a metal grid. However, Lin2 discloses a metal grid (182, Fig. 3B) disposed between the color filters (210a, 210b, 210, Fig. 3B). This has the advantage of reducing incident light from entering a neighboring pixel. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the invention of Lin with a metal grid, as taught by Lin2, so as to reduce incident light from entering neighboring pixels.

Response to Arguments
Applicant’s arguments with respect to claims 1-10 and 21 have been considered but are moot in view of the new ground(s) of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REEMA PATEL whose telephone number is (571)270-1436.  The examiner can normally be reached on M-F, 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber can be reached on (571)272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REEMA PATEL/Primary Examiner, Art Unit 2812                                                                                                                                                                                              5/19/2021